                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                       Plaintiff,

vs.                                                                    Criminal No. 19-1991 KWR

ANTONIO CARRILLO,

                       Defendant.


                 DEFENDANT’S MOTION FOR BILL OF PARTICULARS

       Defendant Antonio Carrillo, through his counsel, Donald F. Kochersberger III, hereby

submits this Motion for a Bill of Particulars. In this case, it is unclear what exactly the Government

seeks to prove in order to support the necessary element that Mr. Carrillo transmitted a threat to

injure another person. Without knowledge of the specific conduct the government believes

supports its case against him, particularly given the incomplete discovery that has been produced,

Mr. Carrillo is unable to adequately prepare his defense. Accordingly, Mr. Carrillo requests that

the Court require the Government to provide him with a bill of particulars identifying the person

or persons who it alleges is the target of the threat and which part of his alleged Facebook post

constitutes that threat. As further basis for the motion, Mr. Carrillo states as follows:

                                            Background

       Mr. Carrillo was charged in a July 9, 2019 Indictment with Interstate Communications with

Threat to Injure Another in violation of 18 U.S.C. § 875(c). The basis of this charge is the

Government’s assertion that Mr. Carrillo posted a comment in a Facebook discussion, and that the

contents of that posted comment constituted a threat. The Indictment alleges that, Mr. Carrillo

transmitted a Facebook post to the American Civil Liberties Union (“ACLU”) that contained a




                                                 1
threat to injure “its personnel.” [Doc. 10] The Government has not provided evidence of the

context of the alleged threat, including the preceding posts or the page or discussion in which the

post is alleged to have been made. In other words, the Government’s only evidence appears to be

one comment, with no evidence of the context in which that comment was made.

                                             Discussion

       An indictment, “must be a plain, concise, and definite written statement of the essential

facts constituting the offenses charged.” Fed. R. Crim. P. 7(c)(1). It must sufficiently apprise the

defendant of what he must be prepared to meet. Cochran v. United States, 157 U.S. 286, 290

(1895). The indictment in this case contains no specific factual allegations and provides no specific

dates, and thus fails to identify with any particularity the nature of the conspiracy charge against

Defendants. Defendants therefore request that the government provide a bill of particulars so that

Defendants may be informed of the charges against them with sufficient precision to allow them

to prepare their defense. See United States v. Ivy, 83 F.3d 1266, 1281 (10th Cir. 1996).

       Rule 7(f) of the Federal Rules of Criminal Procedure authorizes the Court to direct the

United States to file a bill of particulars. Rule 7(f) provides:

       The court may direct the filing of a bill of particulars. A motion for a bill of
       particulars may be made before arraignment or within ten days after arraignment or
       at such later time as the court may permit. A bill of particulars may be amended at
       any time subject to such conditions as justice requires.

Fed. R. Crim. P. 7(f). The courts have “very broad discretion in ruling upon requests” for bills of

particulars. Will v. United States, 389 U.S. 90, 99 (1967).

       The purpose of a bill of particulars is to inform the defendant of the substantive facts of the

charges against him and to prevent the danger of surprise at trial. United States v. Griffith, 362 F.

Supp. 2d 1263, 1277 (D. Kan. 2005). In this case, Mr. Carrillo is unaware of the basis of the

government’s allegation that they used a “means, facility, and instrumentality of interstate and



                                                 2
foreign commerce” in furtherance of the alleged kidnappings. Without this information, he is

unable to adequately prepare his defense because they have no notice of the factual allegations the

government intends to offer at trial. A bill of particulars is an appropriate means to provide this

information. United States v. Staggs, 881 F.2d 1527, 1536 (10th Cir. 1989)(J. Logan, Circuit Judge,

concurring).

       Defendant recognizes that bills of particulars are not to be used as discovery methods, and

he does not contend that he is entitled to notice of all evidence the Government may possibly to

produce at trial. He is entitled, however, to notice of the theory of the Government’s case. Ivy, 83

F.3d at 1281. From counsel’s review of the Indictment and the discovery that has been produced,

the Government’s basis for its assertion that Mr. Carrillo threatened to injure another person

(which is a required element of the alleged offense) is unclear. This lack of clarity is further

compounded by the absence of discovery provided by the Government on the issue.

        In its recently-filed motion in limine, the Government has alleged that Defendant made a

threat in the context of a Facebook discussion about the self-appointed “Constitutional Militia”

members and that it would like to introduce the evidence of the context of this alleged threat at

trial. [Doc. 60 at 2] When counsel asked the Government to provide Defendant with this evidence,

however, it claimed that it had already provided all of the evidence it had. Notably, the Government

has never provided evidence of the Facebook discussion or anything regarding Mr. Carrillo’s

alleged post other than the single post itself, which did not include any other related posts or even

the page or discussion in which the Government claims it was posted. The threat allegedly posted

by Mr. Carrillo is as follows: “You Bitches Want a Physical Civil War… I’m Game… I’ll bring

My Farm Implements and They will Never find your Bodies. AND for Fun I’ll BURN every

ACLU Office in the State….” [Doc. 3 at 6] And, this isolated post (which, incidentally, one may




                                                3
easily infer was in response to some “Bitches” who wanted a “Physical Civil War”) is the only

documentation provided by the Government from the alleged Facebook threat that forms the basis

of its Indictment.

       It is clear from the beginning of the Facebook post at issue that the poster is responding to,

or at least addressing, a particular person or persons. Without the context of the post, Defendant is

unable to glean exactly who is allegedly being threatened in the first sentence. In the alternative,

it is possible that the Government’s theory that it is the statement in the second sentence that the

poster will burn down ACLU offices that constitutes the illegal threat to injure another person.

This, however, is unclear, particularly given the Government’s apparent inability to produce the

remainder of the Facebook discussion. This lack of specificity makes it nearly impossible for

Defendant to achieve an understanding of the basis for his alleged threat to injure another person

and prevents him from preparing his defense. The Facebook discussion and the person or post to

which Mr. Carrillo was clearly responding necessarily impacts the Government’s theory of its

case, and therefore Mr. Carrillo’s defense as well. Mr. Carrillo is therefore entitled to a bill of

particulars. United States v. Aispuro, 2010 U.S. Dist. LEXIS 30959, at *18. (D.N.M. March 16,

2010) (this Court granted the defendants’ motion for bill of particulars where the indictment

tracked the language of the statute but failed to supply “sufficient facts to inform the Defendants

of the United States’ theory of the case…so that each Defendant may prepare his defense”).

       In this case, the Government has not produced the contextual discovery that the

Government itself has stated “is res gestae evidence because it explains where and as part of what

discussion Defendant made the charged threat” and that “[t]he story of the posting of the threat

would not make sense without that context, such that the contextual evidence is inextricably

intertwined with the threat itself.” [Doc. 60 at 8-9] Indeed, without this information, the allegations




                                                 4
do not make sense, the theory of the Government’s case is undiscernible, and Mr. Carrillo is unable

to prepare his defense. This information is even more important in the context of the instant charge

against Mr. Carrillo, because the Government must prove that the alleged threat was not simply

“political argument, idle talk, exaggeration, or something said in a joking manner.” See 10th

Circuit Criminal pattern Jury Instruction 2.37. Thus, the identity of the alleged intended recipient

of Mr. Carrillo’s post is of particular is crucial to the preparation of his defense.

       It is simply unclear from the allegation in the Indictment and the discovery that has been

produced who the person is that the Government alleges was the object of Mr. Carrillo’s alleged

threat—was it unidentified persons in the post prior to Mr. Carrillo’s alleged post or the ACLU in

general? It is simply impossible to determine whether there is an unnamed person or persons to

whom the Government alleges the first half of the Facebook post was directed and/or whether it

alleges that the alleged threat to burn ACLU offices in the event of a “Physical Civil War”,

constitutes the threat to injure other persons. Accordingly, Mr. Carrillo is not sufficiently informed

of the charges against which they must defend. He therefore requests that United States provide

him with a bill of particulars to apprise him of its theory of the case as required by Rule 7(f). The

United States opposes this motion.



                                             Conclusion

       The Government has failed to provide the necessary information about Defendant’s alleged

threat to injure another person in this case. This lack of information hinders Mr. Carrillo’s ability

to prepare his defense. Accordingly, Defendant requests that this Court enter an order requiring

the Government to provide him with a bill of particulars, and for any further relief this Court

deems just.




                                                 5
                                            Respectfully submitted,

                                            /s/Donald F. Kochersberger III
                                            __________________________
                                            Donald F. Kochersberger III
                                            320 Gold Ave. SW, Suite 610
                                            Albuquerque, NM 87102
                                            (505) 848-8581
                                            (505) 848-8593 fax

                                            Attorney for Defendant Antonio Carrillo




        I HEREBY CERTIFY that on the 4th day of March, 2020, I filed the foregoing electronically
through the CM/ECF system, which caused all counsel to be served by electronic means, as more
fully reflected on the Notice of Electronic Filing:


       Electronically Filed
       Donald F. Kochersberger III
       Attorney for Defendant




                                             6
